IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                     NO. PD-1094-20

                              KENDALL BIGGS, Appellant

                                             V.

                                THE STATE OF TEXAS



            ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE TEXARKANA COURT OF APPEALS
                            SMITH COUNTY


      Per curiam. YEARY, J., filed a dissenting opinion in which SLAUGHTER, J.,
joined.

                                       OPINION


       Appellant was convicted of burglary of a habitation and ultimately sentenced to

eleven years in prison. In the bill of costs, the trial court assessed Appellant a $25 time

payment fee and an additional time payment fee of $15 to be assessed if any part of a fine,
                                                                       KENDALL BIGGS - 2


court costs, or restitution is paid on or after the 31st day after the date the judgment

assessing the fine, court costs, or restitution is entered. See TEX. LOCAL GOV’T CODE §

133.103. On appeal, the Court of Appeals struck a portion of that fee as being

unconstitutional. Biggs v. State, No. 06-20-00062-CR (Tex. App. – Texarkana October

20, 2020).

       The State has filed a petition for discretionary review challenging the court’s

constitutional analysis. We recently handed down our opinion in Dulin v. State, Nos. PD-

0856-19 & PD-0857-19, 2021 Tex. Crim. App. LEXIS 273 (Tex. Crim. App. Mar. 31,

2021), in which we held that the time payment fee was assessed prematurely because the

pendency of appeal suspends the obligation to pay court costs. As a result, there was no

need to reach the State’s constitutional arguments.

       We grant review on our own motion of the following ground:

       Should the “Time Payment Fee” be struck as prematurely assessed?

Addressing that ground in light of Dulin, we vacate the judgment of the Court of Appeals,

and remand this case to the Court of Appeals for proceedings consistent with this opinion.

The State’s petition is refused.



DATE DELIVERED: May 12, 2021
DO NOT PUBLISH